Case 2:18-cv-11044-LJM-EAS ECF No. 11 filed 11/05/18          PageID.46   Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                         PORT HURON DIVISION


BRUCE BEDARD, JR.,                           Case No.: 2:18-cv-11044-LJM-EAS
        Plaintiff,
    v.                                       Hon. Laurie J. Michelson
                                             NOTICE OF SETTLEMENT
CAPITAL ONE BANK (USA), N.A.,
         Defendant.

                                         /

                          NOTICE OF SETTLEMENT

      Plaintiff Bruce Bedard Jr. notifies this Court that Plaintiff and Defendant

CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in this

matter and are in the process of completing the final settlement documents and filing

the appropriate dismissal pleadings. The parties request that the Court retain

jurisdiction for sixty (60) days for any matters related to completing and/or enforcing

the settlement, and stay all remaining discovery deadlines.

                   Respectfully submitted the 5th day of November, 2018.

                                        /s/_Jordan Z. Weiss
                                        Jordan Z. Weiss, PLLC
                                        32000 Northwestern Highway, Ste.275
                                        Farmington Hills, MI 48334
                                        (248)939-9979
                                        Jordan@jzwesq.com
                                        P74097




                                         -1-

                                 NOTICE OF DISMISSAL
Case 2:18-cv-11044-LJM-EAS ECF No. 11 filed 11/05/18         PageID.47    Page 2 of 2



                         CERTIFICATE OF SERVICE

I do hereby certify that on this the 5th day of November, 2018, I caused a copy of the
foregoing NOTICE OF SETTLEMENT to be electronically filed with the Clerk of
Court using the cm/ecf system, which will provide electronic notice of the filing to
the following:


Erin L. Hoffman
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
612-766-7000
Fax: 612-766-1600
Email: erin.hoffman@faegrebd.com

Ryan G. Milligan
Faegre Baker Daniels LLP
311 S. Wacker Dr.
Suite 4300
Chicago, IL 60606
312-212-6500
Fax: 312-212-6501



                                          /s/_Jordan Z. Weiss
                                          Jordan Z. Weiss, PLLC
                                          32000 Northwestern Highway, Ste.275
                                          Farmington Hills, MI 48334
                                          (248)939-9979
                                          Jordan@jzwesq.com
                                          P74097
                                          Attorney for Plaintiff, Bruce Bedard, Jr.




                                         -2-

                                 NOTICE OF DISMISSAL
